Citation Nr: 1740327	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-17 113	)	DATE
	)
	)

On appeal from the`
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for acute promyelocytic leukemia (APL).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972 in the United States Army, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which considered and denied the claim of entitlement to service connection for APL on the merits.  Jurisdiction over the claim has since been transferred to the RO in Newark, New Jersey.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that hearing is of record.

The Board remanded the appeal in January 2014 and August 2014 for further development.  As discussed below, that development has been completed.



FINDING OF FACT

APL is not causally related to any disease, injury, or incident during his military service (to include chemical exposure and benzene).



CONCLUSION OF LAW

The criteria for service connection for acute promyelocytic leukemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.309, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016). 

Establishing service connection generally requires evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).

For the purposes of § 3.307, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Veteran's service treatment records are unavailable for review and are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See March 2009 Formal Finding on the Unavailability of Service Records.  VA has heightened duty to assist in the development of the case as well as to consider carefully the benefit of the doubt where service records were lost or destroyed.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Veteran was diagnosed with APL during the course of this appeal, and is currently in remission.  As such, the current disability element is established.  See Shedden, 381 F.3d at 1167.  Thus, the outcome turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

The Veteran contends he incurred APL as a result of his military occupational specialty (MOS), as a mechanic.  According to the Veteran, due to his MOS duties, he would have to clean grease off of his hands by washing them with gasoline.  He stated that he was never issued gloves, and thus he suffered cuts and abrasions while repairing vehicles.  He stated that the only treatment an aid station would administer was to put peroxide on his wounds, after he had cleaned his hands off with gasoline, as there was no other solvent.  The Veteran's statements are credible as they have been consistent.  However, the cause of APL is a complex medical question that requires medical expertise, and the Veteran, a lay person, has not indicated that he possesses the training or expertise to provide a qualified opinion as to the cause of his APL.  See Jandreau, 492 F.3d at 1377.  

The Veteran submitted three articles that address a potential relationship between benzene exposure and APL.  However, as discussed below, the articles are not considered as probative as the other evidence.

The February 2014 and May 2017 VA examinations provide competent opinions specific to the Veteran.  Cumulatively, these opinions are probative evidence that the Veteran's APL is not related to his military service.  The opinion providers are medical professionals who reviewed the record, considered the Veteran's chemical exposure in service, and supported their opinions with rationales that cite to supporting factual data (including pertinent medical literature).  

While the Veteran believes there is a relationship between his in-service exposures and APL, there is no competent evidence in this case indicating that APL is a consequence of his active military service, including his exposure to benzene.

During his March 2013 Board Hearing, the Veteran testified that he had rashes up and down his arms while serving in Vietnam, and due to his MOS, he often cut his knuckles.  

He testified that, depending on how much blood there was, he would sometimes forego treatment at sick call.  Treatment at sick call was limited to peroxide application on and bandaging of his wounds.  The Veteran further testified that the only solvent to clean grease off of his hands was gasoline, and that he was never issued gloves by the Army.  He testified that after leaving service, he worked in construction and procurement.  While he was working in construction, the Veteran testified that he only performed sheet rocking duties, working with studs and nails, but he never washed his hands with gasoline other than while he was in service.  

The Veteran was afforded a VA examination in February 2014.  Upon examination and review of the record, the examiner opined that APL was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He noted that APL is not presumptive disease of Agent Orange exposure, and that with the available information, it was less likely as not related to military service as there was no quantitative analysis about benzene exposure and statistical data about benzene exposure.

In May 2017, the Veteran was afforded another VA examination, per remand instructions.  The VA examiner was instructed to take private physician records from Dr. S.G. and an article on benzene exposure effects submitted by the Veteran, into account when forming his opinion.  Dr. S.G. and the Veteran did not respond to requests for medical records, so therefore these records could not be considered in the VA examiner's rationale.  

The May 2017 VA examiner analyzed the study from the National Institute of Health (NIH) that was submitted by the Veteran.  The VA examiner stated that the authors of the study concluded that there needed to be more research done to show any definitive association between benzene and the development of leukemia.  The May 2017 VA examiner opined that the Veteran's APL was less likely than not related to an in service disease, event, or injury; less likely related to reported exposures to gasoline and benzene during service; less likely resulted from cleaning his hands and mechanical parts to remove grease and oil residuals; and that there was no evidence currently to show that the APL was related to any exposures incurred during service.

Additionally, the two remaining articles the Veteran submitted are of limited probative value.  The first article includes a section on work exposure, which does not list the Veteran's MOS.  This article also states that exposure to benzene is less common, even when the skin comes in contact with a source such as gasoline, because liquid benzene evaporates quickly.  The second article is from a law firm, not a medical organization, and does not include references for the opinions.

As the Veteran is a layperson and does not profess any medical expertise, the Board cannot rely upon his statements about the cause of his APL, and must rely upon the probative opinions of the VA medical experts.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's APL is causally linked to his military service, including exposure to chemicals and benzene.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached. 


ORDER

Entitlement to service connection for APL is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


